Per Curiam.
We think plaintiff failed to make out a case because it did not prove the value of the missing goods and did not show that the $500 insurance fully covered all the goods on the truck, or what proportion the insured value bore to the real value. The judgment must be reversed and a new trial will be ordered when the facts bearing on the question of waiver of the short limitation in the policy may be more fully or clearly developed.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
Ail concur; present, Lydon, Peters and Frankenthaler, JJ.